Citation Nr: 1008892	
Decision Date: 03/09/10    Archive Date: 03/17/10

DOCKET NO.  08-34 523	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Buffalo, New York


THE ISSUE

Basic eligibility for education benefits under Chapter 1606, 
Title 10, United States Code (Montgomery GI Bill - Selected 
Reserve (MGIB-SR)).


ATTORNEY FOR THE BOARD

S. A. Mishalanie, Counsel




INTRODUCTION

The Veteran had active military service from May 1986 to May 
1989; he had additional service with the Air Force and Army 
National Guard/Reserves.  

This appeal to the Board of Veterans' Appeals (Board) arose 
from a June 2008 decision in which the Education Regional 
Processing Office (RPO) in Buffalo, New York, denied basic 
eligibility to education benefits under the MGIB-SR program.  
The Veteran filed a notice of disagreement (NOD) in July 
2008, and the RPO issued a statement of the case (SOC) in 
September 2008.  The Veteran filed a substantive appeal (via 
a VA Form 9, Appeal to Board of Veterans' Appeals) in October 
2008.

For the reasons expressed below, the matter on appeal is 
being remanded to the RPO via the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify the appellant if 
further action, on his part, is required.


REMAND

The Board's review of the claims file reveals that further 
RPO action in this appeal is warranted.

The MGIB-SR program (Chapter 1606, of Title 10, United States 
Code) is an educational assistance program enacted by 
Congress.  This program is for members of the Selected 
Reserve of the Army, Navy, Air Force, Marine Corps, and Coast 
Guard, and the Army and Air National Guard.  The Reserve 
components decide who is eligible for the program.  VA makes 
the payments for the program.  Chapter 1606 assists eligible 
persons to further their education after high school.  It 
provides educational assistance for people enrolled in 
approved programs of education or training.  It is the first 
such program that does not require service in the active 
Armed Forces in order to qualify.  38 C.F.R. §§ 21.7520, 
21.7540 (2009).

In this case, the RPO denied basic eligibility to education 
benefits based on information from the Department of Defense 
(DoD) suggesting that the Veteran had been discharged from 
his former Reserve unit for unsatisfactory participation.  
The RPO noted that once a veteran is discharged from a 
national guard/reserve component for unsatisfactory 
participation, he or she can not reestablish eligibility.  

On his October 2008 VA Form 9, the Veteran explained that 
when he initially joined the Air Force Reserve, he was 
promised job training for his position.  He was later 
informed that the training was not on base and that he would 
have to take a leave of absence from work.  He said the 
training for that particular military occupation specialty 
(MOS) required 9 months off-site training and he was unable 
to make that commitment because of work obligations.  He said 
he explained his work situation to the officer in charge of 
his squadron and was told that since he had only 3 months 
with the unit, it was easier for him to go back to Individual 
Ready Reserve (IRR) status.  He said that he was assured that 
this would not affect his military record.  

The Veteran also submitted a February 2007 Oath of Extension 
of Enlistment or Reenlistment with the Army National 
Guard/Reserve for 6 years along with pay records showing 
participation in 2006 and 2007.

In this case, the RPO denied basic eligibility to education 
benefits based on DoD data received in May 2008.  The DoD 
data screen shows that an unsatisfactory participation 
determination was pending and that the Veteran's eligibility 
to education benefits was suspended in August 2000.  In 
November 2000, it is noted that he was discharged and 
eligibility was terminated.  In March 2006, it is noted that 
he was not eligible because there was no 6-year contract.  In 
March 2007, it is noted that he was eligible because of an 
initial period of service.  

According to VA's Manual of Education Procedures (M22-4), 
Part VIII, Chapter 3, Paragraph 3.07 (September 5, 2000), 
"[a] reservist who is separated from the Selected Reserve 
because of a final determination of unsatisfactory 
participation loses eligibility to Chapter 1606 benefits.  
The reservist cannot again reestablish eligibility, even if 
the Selected Reserve permits him or her to reaffiliate.  This 
is a DoD/DoT determination and not a unit determination."  

Under these circumstances, VA's Manual of Education 
Procedures further provides that if a review of the DoD data 
record shows that eligibility to Chapter 1606 benefits was 
terminated by a finding of unsatisfactory participation, the 
RPO should not award benefits, but instead request separate 
written verification of eligibility from the claimant's 
current reserve/guard component.  The RPO should also advise 
the claimant that benefits cannot be awarded due to previous 
DoD report of unsatisfactory participation and that VA is 
verifying eligibility status with the reserve/guard 
component.  See M22-4, Part VIII, Chapter 3, Paragraph 
3.07(b)(1-3).  

The Board points out that the DoD data record does not 
actually show the final outcome of the unsatisfactory 
participation determination (which is only shown as pending 
in August 2000) nor does it provide a reason for the 
Veteran's discharge in November 2000.  VA's Manual of 
Education Procedures notes that the DoD data record shows 
that eligibility is terminated ("ELIG TERM") when a veteran 
is discharged for satisfactory reasons, deceased, 
unsatisfactory participation, or did not complete his or her 
obligation.  See M22-4, Part VII, Chapter, 3, Paragraph 
3.07(e). 

Given that it is unclear whether the Veteran was discharged 
due to a final determination of unsatisfactory participation, 
and in light of the Veteran's explanation of the events 
surrounding his discharge, the Board finds that further RPO 
action is warranted.  The RPO should verify the nature of the 
Veteran's November 2000 discharge and request separate 
written verification of his eligibility to education benefits 
from his current Army National Guard/Reserve component.  
Pursuant to VA's Manual of Education Procedures, the RPO 
should also send a letter to the Veteran advising him of the 
status of his claim and its efforts to verify his 
eligibility.  

Accordingly, this matter is hereby REMANDED to the RPO, via 
the AMC, for the following action:

1.  The RPO should send a letter to the 
Veteran advising him that the DoD data 
record shows that Veteran had an 
unsatisfactory participation determination 
pending in August 2000 and that he was 
discharged from his former national 
guard/reserve component in November 2000.  
The RPO should advise the Veteran that in 
the event he was discharged for 
unsatisfactory participation, he is no 
longer eligibility for education benefits 
under MGIB-SR program and that the RPO is 
in the process of verifying his 
eligibility.

2.  The RPO should verify the nature of 
the Veteran's November 2000 discharge from 
his former national guard/reserve 
component (i.e., whether he was discharged 
due to a final determination of 
unsatisfactory participation).  

3.  The RPO should send a letter to the 
Veteran's current reserve/guard component 
and request verification of the Veteran's 
eligibility to education benefits under 
the MGIB-SR program.  

4.  To help avoid future remand, the RPO 
must ensure that all requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
Stegall v. West, 11 Vet. App. 268 (1998).

5.  After completing the requested action, 
and any additional notification and/or 
development deemed warranted, the RPO 
should adjudicate the claim for basic 
eligibility to education benefits under 
the MGIB-SR program in light of all 
pertinent evidence and legal authority.  

4.  If the benefit sought on appeal 
remains denied, the RPO must furnish to 
the Veteran an appropriate supplemental 
SOC (SSOC) that includes clear reasons and 
bases for all determinations, and afford 
him an appropriate time period for 
response before the claims file is 
returned to the Board for further 
appellate consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The Veteran need take 
no action until otherwise notified, but he may furnish 
additional evidence and/or argument during the appropriate 
time frame.  See Kutscherousky v. West, 
12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 
(1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


